Title: From Thomas Jefferson to James Madison, 23 August 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 23. 1802.
          
          Yesterday’s post brought me, as I suppose it did you, information of the Emperor of Marocco’s declaration of war against us, and of the capture of a merchant vessel of ours (the Franklin, Morris) off cape Palos, by a Tripoline as is said in a New York letter, but a Marocquin as I am in hopes from the place, & the improbability of a Tripoline being there. the letter to the Emperor, & the gun carriages are of course to be stopped, and I have approved a proposition from mr Smith to send another frigate, which he says can be ready in two weeks, in addition to the New York. these with those already there, & the Swedes, are surely sufficient for the enemies at present opposed to us. these are the only alterations made in the arrangements we had agreed on. I have desired mr Smith to recommend a liberal attention in our officers to the interests of Sweden in the Mediterranean, and if peace with Marocco does not take place this year, I should think it proper that we should undertake the forming a permanent league of the powers at war, or who may from time to time get into war with any of the Barbary powers. Accept assurances of my constant & affectionate esteem.
          
            Th: Jefferson
          
        